Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 21, 2021

                                      No. 04-21-00087-CV

                TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
                          and Post Oak Clean Green, Inc.,
                                    Appellants

                                                v.

      GUADALUPE COUNTY GROUNDWATER CONSIDERATION DISTRICT,
                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1245-CV-C
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER

        The current deadline for appellee’s brief is June 22, 2021. On June 21, 2021, appellee
filed a motion for extension of time to file the brief until July 13, 2021. After consideration, we
GRANT the motion and ORDER appellee to file its brief by July 13, 2021.




                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court